          Case 1:19-cv-04977-ALC Document 50 Filed 09/12/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK
                                                       X

ROY STEWART MOORE and KAYLA MOORE,                     :
                                                       :   Index No. 19 Civ. 4977 (ALC)
                         Plaintiffs,                   :
                                                       :   ECF CASE
               - against -                             :
                                                       :   NOTICE OF MOTION TO DISMISS
SACHA NOAM BARON COHEN, SHOWTIME                       :
NETWORKS, INC., AND CBS CORPORATION,                   :   ORAL ARGUMENT REQUESTED
                                                       :
                         Defendants.                   :
                                                       X


       PLEASE TAKE NOTICE that upon the accompanying declaration of Elizabeth A.

McNamara, sworn to September 12, 2019, the exhibits annexed thereto, the accompanying

Memorandum of Law, and all prior pleadings and proceedings heretofore had herein, Defendants

Sacha Baron Cohen, Showtime Networks Inc. and CBS Corporation, will move this Court,

before the Honorable Andrew L. Carter, United States District Judge, Southern District of New

York, for an order pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure dismissing

Plaintiffs’ Complaint with prejudice, and for such other and further relief as the Court shall deem

just and proper.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the scheduling order entered by

this Court on September 3, 2019 (ECF No. 49), opposing papers, if any, must be served upon the

undersigned on or before October 15, 2019; and reply papers, if any, must be served on or before

October 29, 2019.

Dated: September 12, 2019                    Respectfully Submitted,

                                             /s/ Elizabeth A. McNamara

                                             DAVIS WRIGHT TREMAINE LLP

                                             Elizabeth A. McNamara
                                             Rachel F. Strom
        Case 1:19-cv-04977-ALC Document 50 Filed 09/12/19 Page 2 of 2



                                     Eric J. Feder

                                     1251 Avenue of the Americas, 21st Floor
                                     New York, New York 10020
                                     (212) 489-8230
                                     (212) 489-8340 (fax)


                                     Of Counsel:

                                     Russell Smith, Esq.
                                     Jeff Holmes, Esq.
                                     SMITH DEHN LLP
                                     2500 Broadway
                                     Building F, Suite F-125
                                     Santa Monica, California 90404
                                     (310) 396-9045
                                     rsmith@smithdehn.com
                                     jholmes@smithdehn.com

                                     Attorneys for Defendants


TO:   Larry E. Klayman
      KLAYMAN LAW GROUP, P.A.
      2020 Pennsylvania Avenue, NW
      Suite 800
      Washington, DC 20006
      (310) 595-0800
      Fax: (202) 379-9289
      Email: leklayman@gmail.com

      Attorneys for Plaintiffs




                                        2
